Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1 and 7-16 are presented for examination and claims 2-6 and 17 are cancelled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/21 has been entered.
Response to Amendment
3.	Applicant amendments and remarks are persuasive. 
The rejection under 112(a) and 112(b) have been withdrawn since applicant amendments overcome the rejection.	
The rejection under 103 has been withdrawn since applicate amendments and remarks overcome the rejection. 
EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Smith on May 31, 2021.
The application has been amended as follows: 
currently amended) A control device for controlling an HVAC device of a unit of a building, the HVAC device including a coil supplied with a working fluid via a supply pipe and a return pipe and a fan to move air over the coil, the control device comprising:
	a memory containing an operating program;
	a processor unit executing the operating program;
	at least one sensor connected to the supply pipe to the coil and operable to provide a signal to the control device; and wherein the processor unit executing the operating program is responsive to the signal to alter the operation of the HVAC device;
wherein the supply pipe is connected to a shared heating and chilling plant ;
wherein, if the signal indicates the working fluid in the supply pipe is above a preset temperature, the control device operates as if the HVAC device is in a heating configuration;
wherein if the signal indicates the working fluid in the supply pipe is below the preset temperature, the control device operates as if the HVAC device is in a cooling configuration.
2. (canceled) 
3. (canceled) 
4. (canceled) 
5. (canceled) 
6. (canceled) 
7. (original) A control device according to claim 1 wherein the HVAC device includes both a cooling coil and a heating coil, the cooling coil having a supply pipe and a return pipe for a cooling working fluid and the heating coil having a supply pipe and a return pipe for a heating working fluid, the sensor sensing 

8. (original) A control device according to claim 1 wherein the HVAC device includes both a cooling coil and a heating coil, the cooling coil having a supply pipe and a return pipe for a cooling working fluid and the heating coil having a supply pipe and a return pipe for a heating working fluid, and the control device further including a first sensor sensing the temperature of the working fluid in the supply pipe for the cooling coil and a second sensor sensing the temperature of the working fluid in the return pipe from the cooling coil and a third sensor sensing the temperature of the working fluid in the supply pipe to the heating coil and a fourth sensor sensing the temperature of the working fluid in the return pipe from the heating coil,  each sensor providing a respective signal to the control device representing the respective sensed temperature and the control device responsive to the signals from the four sensors to alter the operation of the HVAC device.
9. (original) A control device according to claim 8 wherein the processor processes the signals from the four sensors to determine the temperature change across the heating coil and across the cooling coil.

10. (currently amended) A method of operating a control device controlling an HVAC device of a unit of a building, the HVAC device comprising at least a first coil supplied with a first working fluid and a fan, the method comprising:
	(a) determining with a sensor at a supply pipe of the first coil the temperature of the first working fluid supplied to the first coil;
	(b) if the determined temperature is above a preselected temperature, the control device operating in a heating configuration to maintain the temperature of the environment served by the by the supply pipe ; and
(c) if the determined temperature is below the preselected temperature, the control device operating in a cooling configuration to maintain the temperature of the environment served by the control device at a target temperature.
11. (previously presented) A control device according to claim 1, wherein the processor unit executing the operating program is determine whether the HVAC device is operating in a heating mode or a cooling mode based on a temperature measured by the sensor connected to the supply pipe.
12. (previously presented) A control device according to claim 11, wherein the processor unit executing the operating program is to compare the temperature measured by the sensor to a preselected temperature to determine whether the HVAC device is operating in the heating mode or the cooling mode.
13. (previously presented) A method according to claim 10 further comprising determining whether the HVAC device is operating in a heating mode or a cooling mode based on the temperature of the first working fluid supplied to the first coil.
14. (previously presented) A method according to claim 13 further comprising comparing the temperature of the first working fluid to a preselected temperature to determine whether the HVAC device is operating in the heating mode or the cooling mode.
15. (currently amended) A control device comprising:
a first sensor connectable to a heating fluid supply pipe of a fan coil unit (FCU) that includes a heating coil to circulate heated working fluid and a fan to force air over the heating coil, wherein the heating fluid supply pipe is to supply the heated working fluid from a plant shared by a plurality of FCUs to the heating coil of the FCU, wherein the first sensor is to sense a first temperature of the heated working fluid in the heating fluid supply pipe; [[and]]
a second sensor connectable to a cooling fluid supply pipe of the FCU, which further includes a cooling coil to circulate chilled working fluid, wherein the cooling fluid supply pipe is to supply the chilled working fluid from the plant shared by the plurality of FCUs to the cooling coil of the FCU, wherein the second sensor is to sense a second temperature of the chilled working fluid in the cooling fluid supply pipe; and
a processor connected to the first sensor and the second sensor, the processor configured to operate the FCU by controlling air flow by the fan over the heating coil or the cooling coil based on the first temperature or the second temperature heated working fluid exceeds a preset value, then the processor controls the FCU to operate in a heating mode.
16. (currently amended) The control device of claim 15, wherein, when the processor determines that the temperature of the chilled working fluid is below another pre-set value, then the processor controls the FCU to operate in a cooling mode.
17. (canceled) 

Allowable Subject Matter
5. 	Claims 1 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 1 and 7-15, resides, at least in part, in that closest prior art of Sullivan et al.  (US 20150285528) discloses Regarding claim 1 and 10, Sullivan discloses a control device for controlling an HVAC device (element 24, thermoset) including a coil supplied with a working fluid via claim 1,  wherein the supply pipe is connected to a shared heating and chilling plant to deliver the working fluid with a temperature that serves the building that contains a plurality of units that include a plurality of HVAC devices, including the unit served by the HVAC device; wherein, if the signal indicates the working fluid in the supply pipe is above a pre-set temperature, the control device operates as if the HVAC device is in a heating configuration; and wherein if the signal indicates the working fluid in the supply pipe is below the pre-set temperature, the control device operates as if the HVAC device is in a cooling configuration; Claim 10, (b) if the determined temperature is above a preselected temperature, the control device operating in a heating configuration to maintain the temperature of the environment served by the control device at a target temperature, wherein the first coil is connected to a shared heating and chilling plant by the supply pipe to deliver the first working fluid with a first temperature that serves the building that contains a plurality of units that include a plurality of HVAC devices, including the unit that includes the HVAC device served by the control device; and (c) if the determined temperature is below the preselected temperature, the control device operating in a cooling configuration to maintain the temperature of the environment served by the control device at a target claim 15, a second sensor connectable to a cooling fluid supply pipe of the FCU, includes a cooling coil to circulate chilled working fluid, wherein the cooling fluid supply pipe is to supply the chilled working fluid from the plant shared by the plurality of FCUs to the cooling coil of the FCU, wherein the second sensor is to sense a second temperature of the chilled working fluid in the cooling fluid supply pipe; in combination with the other elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viczena (US 20060191677 A1) discloses A fluid heat exchange device, comprising a header and a plurality of interconnecting circuits between an supply port and a return port, the interconnecting circuits being connected to the header by a corresponding plurality of connection ports at different locations along the header wherein the header includes a blocking control element inside the header, the blocking control element being positional adjustable along the header to selectively block fluid flow from the supply port through the connection ports of the plurality of interconnecting circuits, thereby selectively controlling those interconnecting circuits of the plurality of interconnecting circuits which are subjected to fluid flow there through in dependency on the position of the blocking control element. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from 
/KIDEST BAHTA/Primary Examiner, Art Unit 2119